—Appeal by the defendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered October 13, 1998, convicting him of grand larceny in the second degree, offering a false instrument for filing in the first degree (15 counts), and filing a false sales and compensating use tax return, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law and as a matter of discretion in the interest of justice, by vacating the conviction for filing a false sales and compensating use tax return, vacating the sentence imposed thereon, and dismissing that count of the indictment; as so modified, the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5) (see, People v Filacouris [Irene], 267 AD2d 397 [decided herewith]). Sullivan, J. P., Friedmann, Feuerstein and Smith, JJ., concur.